Citation Nr: 1613171	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-49 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1960 to June 1969 and from June 1979 to February 1984.  These matters come before the Board of Veterans' Appeals (Board) on appeals from rating decisions dated March 2009 and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The issue of entitlement to an increased rating for diabetes mellitus, type II, is addressed in the remand portion of the decision below.


FINDING OF FACT

Throughout the appeal period, the Veteran has been unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) have been met.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  When determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: (1) disabilities of both upper or lower extremities, including the application of the bilateral factor; (2) disabilities from a common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple injuries incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Service connection is currently in effect for balanitis, which was rated as 10 percent disabling beginning October 5, 2007, 40 percent disabling beginning April 7, 2010, and 60 percent disabling beginning July 10, 2012; diabetes mellitus, type II, which is rated as 20 percent disabling; bilateral lower extremity peripheral neuropathy, which was rated as 10 percent disabling for each extremity beginning October 5, 2007 and 20 percent disabling for each extremity beginning July 31, 2009; bilateral Dupuytren's contracture, which is rated as 10 percent disabling for each hand; bilateral upper extremity peripheral neuropathy, which was assigned a noncompensable rating beginning October 5, 2007 and rated as 10 percent disabling beginning May 5, 2015; and erectile dysfunction, which is assigned a noncompensable rating.  The Veteran's combined disability rating was 60 percent as of October 5, 2007; 70 percent as of July 31, 2009; 80 percent as of April 7, 2010; and 90 percent as of July 10, 2012.  As all of the Veteran's service-connected disabilities have a common etiology of diabetes mellitus, type II, the minimum schedular criteria for TDIU have been met throughout the period on appeal.  See 38 C.F.R. § 4.16(a).

The evidence of record demonstrates that the highest level of education attained by the Veteran is three years of college.  The Veteran most recently worked as an auditor for the City of Cando, North Dakota from April 2001 until April 2007.  On his TDIU application, the Veteran indicated that he lost approximately 160 days of work due to illness.  Prior to working for the City of Cando, the Veteran worked as a truck driver.

In March 2009, the Veteran submitted the following letter, in relevant part, from his former employer, the Mayor of Cando, North Dakota:

[The Veteran's] full retirement age for Social Security was 65 years and 10 months, to the best of my knowledge.  It became apparent to both of us he would not be able to continue working until then.  I monitored and observed [the Veteran] during his employment and could see the deterioration of his condition to the point it was very obvious to me when he did not feel up to par.

[The Veteran's] position was City Auditor and mental alertness is an absolute must to perform the duties, and more so in a smaller city where it is a one-person office and quite demanding.  He would become slightly disoriented and seem to lose his thought process, which, in turn, caused him anxiety and become short tempered.  He became less able to carry objects without dropping them and could not stand or walk for long periods of time.  When I would question him about this, he explained he was diabetic, and he was having difficulty maintaining the proper sugar levels he needed.

It became increasingly difficult for him to write, type, and work with his hands because he said he had pain down his arms, wrists, and hands and he also would get stiffness and Charlie horses in his fingers, which he would have to massage and apply Thera-Gesic lotion to them.  He said his legs would hurt and his feet would feel like they were burning up at times and be very cold other times.

Because these conditions prevented him from performing at his best, we discussed and mutually agreed he should quit working.  At that point, he decided he would take early retirement from Social Security and quit working at the end of the year.  Because he was nearly finished with rewriting city ordinances, I agreed to let him finish this as a consultant by working on them at home in his leisure.  He requested that we list his leaving as a 'retirement' so his medical condition would not become a matter of public record.

An August 2009 letter from the Veteran's private podiatrist indicates that due to the Veteran's diabetic neuropathy, he should try to be active, but his activity should be limited to about 15 minutes per day, every other day.  It was noted that the Veteran could walk using his walker, but he could not engage in prolonged standing, walking, driving, riding on a two-wheeled vehicle, or climbing ladders or scaffolding.  The podiatrist also indicated that if the Veteran engaged in more than 15 minutes of physical activity three days a week, he would likely experience a considerable amount of pain and discomfort.   

During an April 2010 conference before a decision review officer, the Veteran stated that he was no longer able to work as a truck driver because his commercial driver's license was revoked after he was placed on insulin.  He further stated that he stopped working for the City of Cando due to his medical conditions, and his departure was only characterized as "retirement" due to the publicity associated with the position and "as not to blow it out of proportion to the press."  

During a July 2012 VA examination, the Veteran reported hypoglycemic episodes with blood sugars around 50 approximately three times per week, up to twice a day.  During these episodes, the Veteran reported symptoms of nausea, dizziness, and loss of balance.  He stated that his symptoms were relieved by drinking milk or eating wafers or a peanut butter sandwich.  The Veteran also reported constant pain and burning in both shins and feet, which frequently woke him up during the night and caused difficulty falling back asleep.  He also described occasional numbness and burning in his hands and fingers.  The VA examiner indicated that the Veteran's lower extremity neuropathy prevented him for engaging in any type of physical labor requiring prolonged standing or use of ladders.  Moreover, the examiner indicated that the Veteran's upper extremity neuropathy and Dupuytren's contracture prevented him from engaging in any job that required fine motor skills or repetitive use of the hands.

During a June 2015 VA examination, the Veteran reported constant numbness, tingling, and burning in both feet with intermittent shooting pain approximately four times per day.  He also reported less severe numbness, tingling, and burning in both hands, which caused him to drop objects.  It was also noted that he used a cane to walk.  The examiner indicated that the Veteran's peripheral neuropathy affected his ability to work in that it rendered him unable to perform any jobs that require fine motor coordination with the hands, standing on ladders or scaffolding, or walking on uneven surfaces.

Based on the foregoing, and resolving any doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that the Veteran's service-connected diabetes and complications thereof render him unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  Accordingly, TDIU is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

In October 2009, the Veteran submitted a signed authorization and consent to release information for private treatment providers at Tower Country Medical Center in Cando, North Dakota and the Mayo Clinic in Rochester, Minnesota.  The authorization indicates that the Veteran received treatment for his diabetic neuropathy and Dupuytren's contracture, which is secondary to his service-connected diabetes.  A review of the record reveals a written statement from each private treatment provider, but no records of treatment.  Moreover, there is no indication in the record as to what efforts, if any, were made to obtain such records.  As these records may be relevant to the Veteran's increased rating claim, the Board finds that a remand is necessary in order to attempt to obtain the Veteran's complete records of treatment from Tower Country Medical Center and the Mayo Clinic.  See 38 C.F.R. 3.159(c)(1) (2015).

Accordingly, the case is remanded for the following action:

1. The RO must attempt to obtain the Veteran's complete private treatment records from Tower Country Medical Center and the Mayo Clinic, as identified by the Veteran in the October 2009 signed authorization.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence. The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of entitlement to a rating in excess of 20 percent for diabetes mellitus, type II, must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


